Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered December 12, 1991, convicting defendant, after a jury trial, of murder in the second degree and possession of a weapon in the second degree, and sentencing him to concurrent terms of 25 years to life and IV2 to 15 years, respectively, unanimously affirmed.
Contrary to defendant’s contention, the prosecutor’s cross-examination of defendant and remarks on summation did not deprive him of a fair trial. The cumulative effect of the prosecutorial comments did not portray defendant as having a propensity for homicidal violence. While the prosecutor’s summation remark that this case involved a "murder * * * by this twice convicted felon” was improper, the trial court promptly issued curative instructions which the jury is presumed to have followed (see, People v Davis, 58 NY2d 1102, 1104). We have also reviewed defendant’s pro se supplemental brief wherein he raises a claim of ineffective assistance of trial counsel and find said argument to be without merit. Concur— Asch, J. P., Rubin, Nardelli and Tom, JJ.